DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant’s Amendment filed March 22, 2022 (hereinafter “03/22/22 Amendment") has been entered, and fully considered.  In the 03/22/22 Amendment, claims 1, 8, & 9 were amended, and claims 13-16 were newly added.  No claims were cancelled.  Therefore, claims 1-17 are now pending in the application [see note below regarding claim renumbering].      
3.	The 03/22/22 Amendment has overcome the claim objections previously set forth in the Non-Final Office Action mailed 09/29/21 (“09/29/21 Action”).  A new claim objection is set forth herein, necessitated by Applicant's amendment
4.	The rejections under § 103 have been updated to address the new claim limitations, and maintained. 
5.	Applicant’s arguments are addressed in detail below in the “Response to Arguments” section.

Claim Objection – CLAIM RENUMBERING
6.	The numbering of claims is not in accordance with 37 CFR § 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
7.	The 03/22/22 Amendment added new claims 13-16, but improperly included two new claims numbered as claim 14. 
8.	Accordingly, for purposes of examination, claims 13-16 have been renumbered as claims 13-17 [see the annotated, renumbered claim set attached to this Office Action].  
9.	Applicant should likewise renumber the claims accordingly in any future submissions.     

Claim Objections
10.	Claim 14 is objected to because of the following informalities:  
	In claim 14, lines 2-4, the recitation of “at least one of the group consisting of fabrics, garments, woven materials, leathers, plastic, neoprene, synthetic material, natural material” should instead recite --at least one of the group consisting of fabrics, garments, woven materials, leathers, plastic, neoprene, synthetic material, and natural material-- for grammatical reasons.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.	Claims 1, 2, 4-6, & 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2003/0097845 to Saunders et al. (“Saunders”) in view of U.S. Patent No. 5,969,290 to Kagawa et al. ("Kagawa").
14.	Regarding claim 1, Saunders teaches a heating and/or cooling device for contact with a human body, the heating and/or cooling device comprising:
a power source outputting electrical energy [voltage source (40) - ¶[0041]; FIG. 5]; 
a temperature controller [controller (42) - ¶’s [0042]-[0045]; FIG. 5] operably coupled to the power source [¶[0041]; FIG. 5] configured to maintain a predetermined temperature parameter [see, e.g., ¶[0043] (“controller 42 can cause different thermoelectric modules in array 44 to receive different voltage signals so as to provide different pre-selected temperatures from each thermoelectric module”); and ¶[0044] (“Controller 42 might control the voltages to limit the rate of change of the temperature of the modules, limit the maximum temperature of the modules, limit the minimum temperature of the modules, or any combination of these”)]; and 
at least one heating and/or cooling module [e.g., thermoelectric module (10) - ¶[0036]; FIGS. 3A-3C] operably coupled to the temperature controller [see array of (44) of thermoelectric modules (¶[0041]; FIG. 5), each of which can be operatively coupled to (and controlled by) controller (42) - ¶’s [0042]-[0045]] for selectively receiving the electrical energy and being responsive thereto to heat and/or cool the human body [¶’s [0042]-[0045], and [0006] (“The present invention is a heating and cooling apparatus adapted to be applied to an object to control the temperature of the object, whether the object be an inanimate object or an animate object such as a person”)], the at least one heating and/or cooling module having:
a pair of electrodes [address contact area (18) of first substrate panel (12) (on top) is a first electrode, and address contact area (18) of second substrate panel (14) (on bottom) is a second electrode - ¶’s [0032]-[0034]; FIG. 3B] spaced apart by a thermoelectric “material” [semiconductor pellets - ¶’s [0007], [0032], [0033]]; [and]
an insulator [thermal barrier (16) - ¶[0032]; FIG. 3B] isolating a first of the pair of electrodes from a second of the pair of electrodes [see annotated FIG. 3B of Saunders below which shows the insulator (thermal barrier (16)) clearly isolating the first electrode (address contact area (18) of first substrate panel (12) - on top) from the second electrode (address contact area (18) of second substrate panel (14) - on bottom - but not visible in FIG. 3B)],  

    PNG
    media_image1.png
    236
    445
    media_image1.png
    Greyscale

the insulator [barrier (16)] further at least partially surrounding the thermoelectric “material” [see ¶[0032] (“A thermal barrier 16 surrounds the semiconductor pellets and conductive strips, inhibiting heat transfer between the substrate panels 12 and 14. Preferably, thermal barrier 16 is formed by enclosing the complete thermoelectric module 10a and then evacuating the resulting interior area. The vacuum inhibits heat transfer by convection and conduction between substrate panels 12 and 14 Alternatively thermal barrier 16 might be formed by filling the area around the semiconductor pellets and conductive strips between substrate panels 12 and 14 with an electrically nonconductive thermal insulating material to inhibit heat transfer by convection and radiation between the substrate panels”)] and configured to provide environmental physical protection [note: as broadly as claimed, the barrier (16) of Saunders “enclosing the complete thermoelectric module (10a)” (as recited in ¶[0032]) would provide a measure of protection for the components enclosed therein from an external environment (the claim sets forth no limitations quantifying/clarifying the level of “environmental physical protection”] while remaining thermally conductive [note: as broadly as claimed, Saunders teaches barrier (16) “inhibiting,” but not “prohibiting” or “preventing,” heat transfer; as such, any heat transfer, no matter how small, would read on “thermally conductive;” further, it is noted that Applicant’s own claimed examples of the insulator material (see claim 7 - “fabric, foam, glass, plastic, rubber, and wood”) are all examples of materials having a low thermal conductivity] and electrically insulative [see ¶[0032] (“electrically nonconductive”)].	THERMOELECTRIC POWDER
	As noted above, Saunders teaches that the thermoelectric “material” comprises semiconductor pellets.  Saunders does not, however, teach use of a thermoelectric powder, and therefore fails to teach:
the at least one heating and/or cooling module having a pair of electrodes spaced apart by a thermoelectric powder and an insulator at least partially surrounding the thermoelectric powder.	However, the use of thermoelectric powder (between two electrodes) in a thermoelectric module was well known in the art before the effective filing date of the claimed invention. 
	As one example, Kagawa, in a similar field of endeavor, teaches a thermoelectric element produced by placing a powder of thermoelectric material over an electrode plate first and then an electrode plate over the power to form superposed layers, and thereafter sintering the powder with a pressure applied thereto perpendicular to the superposed layers, the electrode plates and the thermoelectric material being joined into an integral assembly before fabricating a thermoelectric module [col. 2, ll. 6-13; see also col. 3, ll. 56-64; col. 4, ll.8-20; and col. 4, ll. 22-26].  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Saunders to utilize a known thermoelectric material, particularly a powder of thermoelectric material, as taught by Kagawa, since such modification amount merely to the substitution of one known element [a powder of thermoelectric material] typically used in a thermoelectric module for another [semiconductor pellets], yielding predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
15.	Regarding claim 2, the combination of Saunders and Kagawa teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Kagaw further teaches wherein the thermoelectric powder is selected from the group consisting of Silicon-Germanium (SiGe), Lead Telluride (PbTe), Bismuth Telluride (Bi2Te3) [see col. 4, ll. 8-13] , Silver Antimony Telluride (AgSbTe2), Germanium Telluride (GeTe), Skutterudites (CoSb3), and Zinc Antimony (Zn4Sb3).16.	Regarding claim 4, the combination of Saunders and Kagawa teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Saunders further teaches wherein the at least one heating and/or cooling module is generally cylindrical shaped having a first of the pair of electrodes positioned on a first cylindrical portion of the module and a second of the pair of electrodes positioned on a second cylindrical port of the module, the first cylindrical portion being opposingly positioned relative to the second cylindrical portion [NOTE:  FIG. 3B shows a general structure of a thermoelectric module (10) wherein a first of the pair of electrodes is positioned on a first side [top] of the module [address contact area (18) on first substrate panel (12) - FIG. 3B] and a second of the pair of electrodes positioned on a second side [bottom] of the module [address contact area (18) on second substrate panel (14) - FIG. 3B], with the first and second sides being opposingly positioned relative to one another [FIG. 3B].  FIG. 4A clearly depicts that the thermoelectric modules (10) may be cylindrical in shape.  Regardless, it would have been an obvious matter of design choice to one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide the thermoelectric modules in any number of desired geometric shapes, including in a generally cylindrical shape, since Applicant has not disclosed that the particular geometric shape of the thermoelectric module solves any stated problem or is for any particular purpose.
17.	Regarding claim 5, the combination of Saunders and Kagawa teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Saunders further teaches wherein the at least one heating and/or cooling module [thermoelectric module (10)] is generally planar [clearly shown in FIG. 3B] having a first of the pair of electrodes positioned on a first planar side [top] of the module [address contact area (18) on first substrate panel (12) - FIG. 3B] and a second of the pair of electrodes positioned on a second planar side [bottom] of the module [address contact area (18) on second substrate panel (14) - FIG. 3B], the first planar side being opposingly positioned relative to the second planar side [FIG. 3B].18.	Regarding claim 6, the combination of Saunders and Kagawa teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Kagawa further teaches wherein the electrodes are made from at least one of copper [col. 4, ll. 22-26], graphite, titanium, brass, silver, and platinum.19.	Regarding claim 8, the combination of Saunders and Kagawa teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Saunders further teaches wherein the at least one heating and/or cooling module [thermoelectric module (10)] is coupled with a garment to be worn [see ¶[0002] (“the apparatus might be used to treat injuries or might be incorporated into clothing, including being used as a thermal control garment in protective clothing”); and ¶[0037] (“support surface 23 might be incorporated into an item of wearing apparel, for example, a thermally controlled suit…”)]. 20.	Regarding claim 9, the combination of Saunders and Kagawa teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Saunders further teaches wherein the at least one heating and/or cooling module [thermoelectric module (10)] is coupled with at least one of a couch, seat, and blanket [see ¶[0037] (“Further, the support surface might be incorporated into a blanket, for example to maintain the temperature of a burn victim at a desired level”)]. 21.	Regarding claim 10, the combination of Saunders and Kagawa teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Saunders further teaches wherein the at least one heating and/or cooling module comprises a plurality of heating and/or cooling modules [array (44) of thermoelectric modules - ¶[0041]; FIG. 5], the plurality of heating and/or cooling modules being coupled in series [see ¶’s [0011], [0027], [0031]].22.	Regarding claim 11, the combination of Saunders and Kagawa teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Saunders further teaches wherein the at least one heating and/or cooling module comprises a plurality of heating and/or cooling modules [array (44) of thermoelectric modules - ¶[0041]; FIG. 5], the plurality of heating and/or cooling modules being coupled in parallel [see, e.g., ¶[0050]; FIGS. 8A-8D].23.	Regarding claim 12, the combination of Saunders and Kagawa teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Saunders further teaches wherein the at least one heating and/or cooling module comprises a plurality of heating and/or cooling modules [array (44) of thermoelectric modules - ¶[0041]; FIG. 5], the plurality of heating and/or cooling modules being coupled in an array [array (44)] such that failure of one of the plurality of modules does not result in failure of the array [¶’s [0042]-[0045], [0051]; FIG. 9].
24.	Regarding claim 13, the combination of Saunders and Kagawa teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Saunders further teaches wherein the at least one heating and/or cooling module [thermoelectric module (10)] is configured to be knitted into wearable garments using machines.  NOTE:  The recitation of “knitted into wearable garments using machines” is regarded as a product-by-process limitation. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  In this case, the limitation of “knitted into wearable garments using machines” is interpreted as “included in wearable garments.”  Saunders further teaches wherein the at least one heating and/or cooling module [thermoelectric module (10)] is configured to be included in wearable garments [see ¶[0002] (“the apparatus might be used to treat injuries or might be incorporated into clothing, including being used as a thermal control garment in protective clothing”); and ¶[0037] (“support surface 23 might be incorporated into an item of wearing apparel, for example, a thermally controlled suit…”)]. 25.	Regarding claim 14, the combination of Saunders and Kagawa teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Saunders further teaches wherein the at least one heating and/or cooling module [thermoelectric module (10)] is incorporated into at least one of the group consisting of fabrics, garments [see ¶’s [0002], [0037]], woven materials, leathers, plastic, neoprene, synthetic material, natural material.  

26.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Saunders and Kagawa, as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2014/0246065 to Lee ("Lee").
27.	Regarding claim 3, the combination of Saunders and Kagawa teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
	The combination of Saunders and Kagawa does not, however, teach:
wherein the thermoelectric powder is synthesized nano structures.
	Lee, in a similar field of endeavor, relates to nano thermoelectric powder with a core-shell structure capable of enhancing thermoelectric efficiency, and thermoelectric elements using the same [e.g., ¶[0001]]. 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Saunders and Kagawa such that the thermoelectric powder is synthesized nano structures, since such modification amounts merely to the substitution of one known thermoelectric powder for another, yielding predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 



28.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Saunders and Kagawa, as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2017/0224526 to Dufour et al. ("Dufour").
29.	Regarding claim 7, the combination of Saunders and Kagawa teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
	While, as noted above, Saunders teaches an insulator [thermal barrier (16) - ¶[0032]; FIG. 3B] at least partially surrounding the thermoelectric material [see ¶[0032]], Saunders is silent as to the composition of the insulator [thermal barrier].  As such, the combination of Saunders and Kagawa does not teach:
wherein the insulator is made from at least one of fabric, foam, glass, plastic, rubber, and wood.
Dufour, in a similar field of endeavor, teaches filling spaces between micro-Peltier components with a thermal insulating material including glass [see, e.g., ¶[0056]].   
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Saunders and Kagawa such that the insulator is made from an art-recognized insulating material, such as, e.g., glass, as taught by Dufour, since such modification amounts merely to the substitution of one known insulating material for another, yielding predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 

30.	Claims 15 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Saunders and Kagawa, as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2017/0042479 to Shimuta ("Shimuta").
31.	Regarding claims 15 & 16, the combination of Saunders and Kagawa teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
	While Saunders teaches that the at least one heating and/or cooling module [thermoelectric module (10)] can be included in wearable garments [see ¶’s [0002], [0037]], the combination of Saunders and Kagawa does not teach:
wherein the at least one heating and/or cooling module is incorporated into a material having a conductive coating or treatment configured to facilitate thermal transmission (claim 15); nor
wherein the conductive coating or treatment comprises conducting polymer poly (3,4-ethylenedioxythiophene) (claim 16).  
	However, the use of fabrics/garments including conductive coatings or treatments was well known in the art, before the effective filing date of the claimed invention.
	As one example, Shimuta, in a similar field of endeavor, teaches a neck band worn by a user, including a conductive cloth [e.g., ¶’s [0036], [0037], [0039]].  Shimuta further teaches that fabric or knitted fabric including conductive threads is included as the conductive cloth, and that the threads may be coated with a conductive high polymer, such as poly 3,4-ethylenedioxythiophene (PEDOT) [see ¶[0040]]. 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Saunders and Kagawa such that the at least one heating and/or cooling module is incorporated into a material having a conductive coating or treatment configured to facilitate thermal transmission, and wherein the conductive coating or treatment comprises conducting polymer poly (3,4-ethylenedioxythiophene), since such a modification amounts merely to the application of a known conductive enhancement technique, recognized as part of the ordinary capabilities of one skilled in the art, and one of ordinary skill in the art would have been capable of applying this known technique to the known device (of Saunders/Kagawa), and the results would have been predictable to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 

32.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Saunders and Kagawa, as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2016/0374411 to Brooks et al. (“Brooks”). 
33.	Regarding claim 17, the combination of Saunders and Kagawa teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
The combination of Saunders and Kagawa does not, however, teach:
wherein the pair of electrodes comprises metal-free textile electrodes.
Brooks, in a similar field of endeavor, teaches a personal thermal management system (PTMS) [¶[0002]] including one or more heating and cooling components [e.g., ¶[0016]], and which may comprise a variety of different garments/apparel [¶[0018]].   Brooks teaches that the heating components (which are powered by a power source - ¶[0031]) can comprise one or more types of electrically conductive material that can be in any suitable form including, e.g., threads [¶[0041]; see also ¶’s [0043], [0045], [0049], [0050]].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Saunders and Kagawa such that the pair of electrodes are made from any art-recognized materials including metal-free textile electrodes, since such modification amounts merely to the substitution of one known electrode material for another, yielding predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 



Response to Arguments
34.	As noted above, the rejections under § 103 have been updated to address the new claim limitations, and maintained. 
35.	Applicant's arguments concerning the teachings of Saunders and Kagawa [see 03/22/22 Amendment, pgs. 5-7] have been fully considered, but they are not persuasive.
36.	Applicant first draws an erroneous distinction between the purpose/use of the claimed heating and/or cooling device and that of Saunders:
As described in the originally filed application, at least at Paragraphs [0023]-[0026], the present teachings provide a heating and/or cooling device for contact with the human body… In contrast, the teachings of Saunders merely provide a heating and cooling apparatus to be applied to an object to control the temperature of the object [citation omitted].

03/22/22 Amendment, pg. 6.

	This contention is without merit as Saunders clearly teaches that the heating and cooling device can be applied to an “animate object” such as a person:
[0006] The present invention is a heating and cooling apparatus adapted to be applied to an object to control the temperature of the object, whether the object be an inanimate object or an animate object such as a person. A heating and cooling apparatus in accordance with a preferred embodiment of the invention includes a plurality of thermoelectric modules adapted to contact the object in a pattern, and a power source enabling each thermoelectric module to create a temperature difference module so as to control the temperature of the object in accordance with the pattern.

Saunders, ¶[0006], emphasis added.

37.	Next, Applicant alleges that:
… Saunders is completely silent with regard to "an insulator isolating a first of the pair of electrodes from a second of the pair of electrodes, the insulator further at least partially surrounding the thermoelectric powder and configured to provide environmental physical protection while remaining thermally conductive and electrically insulative" as presently claimed. Saunders is further completely silent with regard for the need to provide protection of the thermoelectric powder or heating and/or cooling module.

03/22/22 Amendment, pg. 6.

38.	This argument is not persuasive.  The rejection under §103 (above) has been updated to demonstrate how Saunders does, in fact, teach the new claim limitations discussed by Applicant.   
First, the insulator [thermal barrier (16)] of Saunders clearly isolates a first of the pair of electrodes from a second of the pair of electrodes [see annotated FIG. 3B of Saunders above which shows the insulator (thermal barrier (16)) clearly isolating the first electrode (address contact area (18) of first substrate panel (12) - on top) from the second electrode (address contact area (18) of second substrate panel (14) - on bottom - but not visible in FIG. 3B)].
Additionally, the insulator [barrier (16)] further at least partially surrounds the thermoelectric “material” [see ¶[0032] (“A thermal barrier 16 surrounds the semiconductor pellets and conductive strips, inhibiting heat transfer between the substrate panels 12 and 14. Preferably, thermal barrier 16 is formed by enclosing the complete thermoelectric module 10a and then evacuating the resulting interior area. The vacuum inhibits heat transfer by convection and conduction between substrate panels 12 and 14 Alternatively thermal barrier 16 might be formed by filling the area around the semiconductor pellets and conductive strips between substrate panels 12 and 14 with an electrically nonconductive thermal insulating material to inhibit heat transfer by convection and radiation between the substrate panels”)].
As broadly as claimed, the insulator [barrier (16)] is also configured to provide environmental physical protection.  For example, Saunders teaches that barrier (16) encloses the complete thermoelectric module (10a) (see ¶[0032]).  Such an enclosure would provide a measure of protection for the components enclosed therein from an environment (the claim sets forth no limitations quantifying/clarifying the required level of “physical protection,” nor provides any parameters defining the nature of the environment).  
As broadly as claimed, Saunders further teaches that the insulator [barrier (16)] is thermally conductive.  For example, Saunders teaches barrier (16) “inhibiting,” but not “prohibiting” or “preventing,” heat transfer.  As such, any heat transfer, no matter how small, would read on “thermally conductive.” It is also noted that Applicant’s own claimed examples of the insulator material in claim 7 include “fabric, foam, glass, plastic, rubber, and wood,” each of which are well-known examples of materials having a low thermal conductivity.
Finally, Saunders teaches that the insulator [barrier (16)] is electrically insulative [see ¶[0032] (“electrically nonconductive”)].	For the foregoing reasons, the rejection under § 103 based on the combination of Saunders and Kagawa is maintained.

Conclusion
39.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
40.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BCB/
Examiner, Art Unit 3794




/KAITLYN E SMITH/Primary Examiner, Art Unit 3794